Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20110033619 by Lee 619 et al. (Lee 619) collectively with US Patent Publication 20120100282 by Lee et al. (hereafter Lee 282), US Patent Publication 20110195184 by Onken et al. and JP 2006274398 and further with US Patent Application Publication 20070009652 by Manz.
Claim 1-2:  Lee 619 discloses a method of manufacturing an organic light-emitting display device (0005), the method comprising: forming an organic layer on the substrate by 
Lee 619 discloses wherein forming an organic layer further comprises blocking deposition material discharged from the assembly from being deposited on the pattern slit sheet using a shield (see Figure 5 and accompanying text, 0065-0074).  
Lee 619 discloses the organic layer deposition assembly comprises: a deposition source for discharging a deposition material;  a deposition source nozzle unit disposed at a side of the deposition source and comprising a plurality of deposition source nozzles;  and a patterning slit sheet facing the deposition source nozzle unit and comprising a plurality of arranged patterning slits, wherein the patterning slits are shaped and arranged so that deposition material discharged from the deposition source passes through the patterning slit sheet to be deposited on the substrate in a predetermined pattern, see discussion above.
Lee 619 discloses moving the deposition assembly relative to the substrate and therefore fails to disclose the movement of the substrate relative to the deposition assembly.  However, Lee 282, also discloses a deposition assembly for forming an OLED layer using vapor and pattern slits discloses moving either the deposition assembly or the substrate relative to each other (see abstract).  Therefore, taking the references collectively it would have been obvious to have modified Lee 619 to move the substrate relative to the deposition source as Lee 282 explicitly discloses known and suitable techniques for relative movement includes such an arrangement. 

Lee 282 discloses forming an organic layer by blocking deposition from non-layer forming area of the substrate, including using a shield (160) that moves with the substrate and wherein the shield and mesh are disposed laterally outside the patterning slit sheet (See Figure 5, 0069-0080).  Therefore, it would have been obvious to have used the shielding member as taught by Lee 282 to protect non-layer forming areas of the substrate because Lee 282 explicitly discloses the benefits of such a blocking member, preventing edge region deposition to prevent improper functioning layers (see 0069).  As for the requirement of laterally outside the patterning slit sheet, the examiner notes the prior art discloses such giving the term its broadest reasonable interpretation consistent with the specification, see paragraph 127 of the specification that discloses the requirement of laterally outside would protect the boundary portion of the substrate during movement (same as taught by Lee 282).

Lee 619 with JP 282, Onken et al. and JP 938 together discloses a deposition of OLED material using an organic source apparatus and all that is specifically disclosed above, including relative movement, conveyor, forming the organic layer and blocking deposition by a shield member coupled with a mesh.  Additionally, the references disclose moving the substrate with a conveyor unit; however, fails to disclose the claimed transfer and two conveyors as claimed.  However, Manz discloses a method for depositing OLED layers and discloses arranging a substrate on a carrier for processing on a conveyor and after processing the substrate is separated from the conveyor and a second conveyor that returns the carrier and mask back to the start in the chamber (see 0012), wherein the first conveyor is disposed above the second conveyor (see Figures, specifically Figure 3) and therefore taking the references collectively, it would have been obvious to have modified Lee 619 to use the first and second conveyor as claimed and moving the shield (i.e. mask) and mesh together with the conveyor as such is taught as predictable by Manz and one would reap the benefits as outlined by Manz, that is a loop of conveyors and shields that will not result in large stockpiles of carriers and shields. 

Claim 4:  Lee 619 blocking shield is moveable to prevent deposition on the substrate (see e.g. figure 1 and accompanying text).  Lee 282 discloses a blocking member (i.e. shielding member as claimed) is configured to move together with the substrate (0062) and therefore using such would have been obvious as predictable to protect the areas of the substrate as taught by Lee 282.
Claim 5:  JP 282 discloses the blocking member 160 is configured to move between the source and the patterned slit sheet (See figure 1, figure 2 and accompanying text), and therefore using such would have been obvious as predictable to protect the areas of the substrate as taught by Lee 282.
Claim 6:  The prior art fails to disclose a mesh member coupled to the shielding member.  however, Onken, also teaching of a vapor deposition process discloses a shielding member having a mesh coupled thereto to provide the benefit of increased adhesion of the 
Claim 7:  JP 619 discloses what can reasonably read on the claimed “shield” that channels the vaporized source toward the substrate (see Figures) specifically item 131.
Claim 8:  JP 619 discloses the claimed “shield” and such can reasonably be considered to be shaped to “partially surround” the deposition source (see Figure 1).
Claim 9:  This claim is rejected for the same reasons as set forth above with respect to claim 6 in combination with JP 619 which discloses the shielding member is on the same side and thus proximate to the one side of the deposition source.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 619 et al. and Lee 282 collectively with Onken et al., JP 938, with Manz as applied above and further with US 20110165327 by Park.
Lee 619 with Lee 282, Onken et al., JP 938 and Manz discloses a deposition of OLED material using an organic source apparatus, however, fails to disclose a plurality of such for the OLED manufacturing. However, Park discloses a method for manufacturing OLED and using a similar nozzle with a pattern slit and discloses a single nozzle assembly (Figure 1) as well as a plurality of nozzle assembly (Figure 13) and discloses using a plurality of such to deposit 
Claims 11-13 are made obvious for the same reasons as set forth above.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20110033619 by Lee 619 et al. (Lee 619) collectively with US Patent Publication 20120100282 by Lee et al. (hereafter Lee 282), with JP 2007051330 (hereafter JP 330), US Patent 6645357 by Powell and further with US Patent Application Publication 20070009652 by Manz.
Lee 619, Lee 282 and Manz disclose all that is taught above and are combined here for the same reasons as set forth above.  As for the requirement of a mesh disposed on the blocking shield, JP 330 discloses a mesh member coupled to shielding members to prevent dripping of the evaporant and discloses such on a surface that does not face the substrate and those surfaces that are expected to have deposition material, including all internal surface, walls, a shutter, deposition preventative plate, covering, etc. (009-0011, figures).  Powell also teaching of a PVD deposition material discloses covering various chamber parts with mesh to increase the adhesion of the vapor source and prevent material from falling from the surface (column 3, lines 48-65)  and therefore taking the references collectively it would have been 
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d. 

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 619 et al. and Lee 282 collectively with Powell, JP 330 with Manz as applied above and further with Park.
These references are combined and make obvious the claims for the same reasons as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718